NO. 07-02-0213-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    JULY 10, 2002

                        ______________________________


                       JOHN HENRY GONZALES, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 41,636-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant John Henry Gonzales appeals a conviction for Indecency With a Child -

Sexual Contact. We dismiss for want of jurisdiction.


                                   BACKGROUND


      Appellant was indicted by a Potter County Grand Jury for Indecency With a Child -

Sexual Contact. On April 3, 2000, he pled guilty pursuant to a plea bargain. The trial
court honored the plea bargain, deferred adjudication of appellant and placed him on

community supervision for a period of three years. Pursuant to the State’s motion to

adjudicate, the trial court held a hearing on February 15, 2002, adjudicated appellant guilty

and sentenced him to confinement in the Institutional Division of the Department of Justice

for 12 years. No motion for new trial or other post-judgment motions were filed.


       On May 7, 2002, the trial clerk filed a letter from appellant in which he asserted that

he wanted to appeal his conviction and have a trial by jury. The letter was in an envelope

postmarked May 3, 2002. By letter dated June 13, 2002, the appellate clerk directed

appellant to file by July 2, 2002, a letter brief or other explanation of why the appeal should

not be dismissed for want of jurisdiction. The clerk’s letter also notified appellant that on

or after July 3, 2002, this court would consider whether its jurisdiction has been invoked

over the appeal. Appellant has not filed a response to the clerk’s letter. Nor has he filed

a brief or explanation of why the appeal should not be dismissed for want of jurisdiction.


                                             LAW


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP . P. 25.2(a).1 The notice of appeal must be filed within 30 days after the day sentence

is imposed or after the day the trial court enters an appealable order, unless a timely

motion for new trial is filed. TRAP 26.2(a). A motion for new trial may be filed by a

criminal defendant no later than 30 days after the date sentence is imposed in open court.


       1
           Further references to a Rule of Appellate Procedure will be by reference to “TRAP
__.”

                                               2
TRAP 21.4(a). The time for filing a notice of appeal may be extended for 15 days under

certain circumstances. TRAP 26.3. If the time for filing a notice of appeal is to be

extended, both a notice of appeal and a motion for extension of time which complies with

TRAP 10.5(b) must be filed within the 15 day period. TRAP 26.3; Olivo v. State, 918
S.W.2d 519, 523-25 (Tex.Crim.App. 1996).


       An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). Thus, if an

appeal is not timely perfected, a court of appeals does not have jurisdiction to address the

merits of the appeal, and can take no action other than to dismiss the appeal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523-25.


                             ANALYSIS AND CONCLUSION


       Appellant’s notice of appeal was not timely filed. A motion to extend time to file the

notice of appeal was not filed. Accordingly, this court does not have jurisdiction over the

appeal. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


       The appeal is dismissed for want of jurisdiction. TRAP 39.8, 40.2, 43.2.




                                                         Phil Johnson
                                                           Justice




                                             3
Do not publish.




                  4